      Case 1:18-cv-04309-PKC-KHP Document 87 Filed 03/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,                                       No. 18-cv-4309 (PKC)
                          Plaintiff,

            v.

 FRANCISCO ABELLAN VILLENA,

 GUILLERMO CIUPIAK, JAMES B.

 PANTHER, JR., and FAIYAZ DEAN
                         Defendants.


           PLAINTIFF’S MOTION FOR A DEFAULT JUDGMENT AGAINST
                DEFENDANT FRANCISCO ABELLAN VILLENA

       Plaintiff Securities and Exchange Commission (“SEC” or “Commission”) respectfully

moves the Court to enter final judgment against Defendant Francisco Abellan Villena

(“Abellan”) pursuant to Rule 55(b)(2) of the federal Rules of Civil Procedure and Local Rule

55(b)(2). On February 20, 2020, the Clerk certified a default against Abellan pursuant to Fed R.

Civ. P. 55(b)(1). (Doc. 86). For the reasons set forth in the SEC’s memorandum and

declaration, submitted herewith, the Court should now order injunctive relief and impose a

financial penalty, and enter final judgment.



Date: March 25, 2020                           ___/s/ Daniel Maher
                                               Daniel Maher (admitted pro hac vice)
                                               Duane Thompson (admitted pro hac vice)
                                               Jennie B. Krasner
                                               Securities and Exchange Commission
                                               100 F Street, NE
                                               Washington, D.C. 20549
                                               Tel: (202) 551-4737 (Maher)
                                               Email: maherd@sec.gov
      Case 1:18-cv-04309-PKC-KHP Document 87 Filed 03/25/20 Page 2 of 3




                                CERTIFICATE OF SERVICE

I certify that on March 25, 2020, I caused the foregoing to be filed on ECF and to be sent by
email to the following.

David Axelrod
Ballard Spahr LLP
1735 Market Street, 51st floor
Philadelphia, PA 19103-7599
215-864-8639
axelrodd@ballardspahr.com
Counsel for Defendant James Panther


Michael R. McPhail, Esq.
Faegre Baker Daniels LLP
3200 Wells Fargo Center
1700 Lincoln Street
Denver, CO 80203
303-607-3692
Michael.Macphail@FaegreBD.com
Counsel for Defendant Guillermo Ciupiak


Michael Bachner
Bachner & Associates, PC
39 Broadway-Suite 1610
New York, NY 10006
212-344-7778
mb@bhlawfirm.com
Counsel for Defendant Faiyaz Dean

Finally, I confirm that the SEC will make best efforts under the circumstances to serve the
default papers on Abellan, consistent with the representations in the SEC’s Request for Relief
from Local Rule 55.2(c).



                                             /s/ Daniel J. Maher
                                             Co-Counsel for the SEC
Case 1:18-cv-04309-PKC-KHP Document 87 Filed 03/25/20 Page 3 of 3
